                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,                    CRIM. NO. 17-00514 JMS (02)

                              Plaintiff,      ORDER DENYING DEFENDANT’S
                                              MOTION FOR CHANGE OF VENUE,
                        vs.
                                              ECF NO. 75, WITHOUT PREJUDICE
ALEXANDER VANBURN COOPER
(02),
               Defendant.



ORDER DENYING DEFENDANT’S MOTION FOR CHANGE OF VENUE,
             ECF NO. 75, WITHOUT PREJUDICE

                                  I. INTRODUCTION
             Currently before the court is Defendant Alexander Vanburn Cooper’s

(“Defendant”) January 14, 2019 Motion for Change of Venue Pursuant to Rule 21

of the Federal Rules of Criminal Procedure (“Motion for Change of Venue”). ECF

No. 75. Defendant asks the court to transfer this case to the Central District of

California, where Defendant resides. The Government filed an Opposition on

January 22, 2019, ECF. No. 80, and a hearing was held on January 29, 2019.

Based on the following, the court DENIES the Motion for Change of Venue.

                                    II. DISCUSSION

             The court first outlines the legal framework applicable to Defendant’s

Motion for Change of Venue, and then applies it to the facts of this case.
A.     Legal Framework

              Federal Rule of Criminal Procedure 21(b) provides that “[u]pon the

defendant’s motion, the court may transfer the proceeding . . . against that

defendant to another district for the convenience of the parties, any victim, and the

witnesses, and in the interest of justice.” Fed. R. Crim. P. 21(b).

              The burden is on the defendant to show that transfer should be

granted. See In re United States, 273 F.3d 380, 388 (3d Cir. 2001). With that said,

however, “the defendant is not required to show ‘truly compelling circumstances

for . . . change . . . [of venue, but rather that] all relevant things considered, the

case would be better off transferred to another district.’” Id. (quoting In re

Balsimo, 68 F.3d 185, 187 (7th Cir. 1995) (alterations in original)). Whether to

grant the motion rests within “the sound discretion of the trial court.” United

States v. Testa, 548 F.2d 847, 856 (9th Cir. 1977).

              In exercising its discretion, the court should consider a number of

factors, including the: (1) location of the defendant; (2) location of the possible

witnesses; (3) location of the events likely to be at issue; (4) location of relevant

documents and records; (5) potential for disruption of the defendant’s businesses if

transfer is denied; (6) expenses to be incurred by the parties if transfer is denied;

(7) location of defense counsel; (8) relative accessibility of the place of trial;




                                              2
(9) docket conditions of each potential district; and (10) any other special

circumstance that might bear on the desirability of transfer. See Platt v. Minn.

Mining & Mfg. Co., 376 U.S. 240, 243-44 (1964). Although the Ninth Circuit has

not engaged these factors in depth, other Circuits have explained that none of these

considerations is dispositive and that the court must instead “try to strike a balance

and determine which factors are of greatest importance.” United States v.

Maldonado-Rivera, 922 F.2d 934, 966 (2nd Cir. 1990); see United States v.

Morrison, 946 F.2d 484, 489 n.1 (7th Cir. 1991) (same). Some degree of

inconvenience is inevitable, and the court must consider both the defendant’s and

the government’s inconvenience. Testa, 548 F.2d at 857.

B. Application

             The parties address most, but not all, of the Platt factors. The court

likewise addresses the factors that appear to be in dispute.

      1.     Location of the Defendant

             Defendant resides in the Central District of California. Nonetheless,

with an estimated trial length of one week, the inconvenience to the Defendant of a

trial in Honolulu is not as great as that caused by a lengthy trial.

             In addition to his residence in the Central District of California,

defense counsel points out that Defendant suffered a stroke, and submitted a

memorandum of a telephone interview of Jamal Straughter regarding Defendant’s

                                             3
present mental capacity, along with medical records. Counsel is concerned that

communication with Defendant is made more difficult because of Defendant’s

impairments. 1 Overall, this factor supports transfer. 2

      2.       Location of the Possible Witnesses

               Both the United States and Defendant list possible witnesses and their

current places of residence. At least four of the witnesses that the United States

intends to call are located in Honolulu, and several of the witnesses that Defendant

seeks to call are incarcerated by the Bureau of Prisons in locations throughout the

mainland, including Dublin, California; Greenville, Illinois; Forth Worth, Texas;

and Big Spring, Texas. 3

               In considering these witness locations, the court recognizes the

importance of Defendant being able to produce witnesses at trial. See, e.g., United


           1
            Defendant claims, with no support, that permitting the trial to take place in
   Honolulu may disrupt his medical treatment. For example, Defendant claims that transfer to
   California “would prevent any potential disruption to Mr. Cooper’s access to his
   prescriptions and other health services for the duration of the trial.” Motion for Change of
   Venue at 5. But Defendant has provided no evidence that he could not bring his
   prescriptions with him for a relatively short trial in Honolulu, or that he will need on-going
   medical treatment while in Honolulu.
           2
            During the January 29 hearing, the court made clear that counsel may refile the
   Motion for Change of Venue if she determines that Defendant’s mental impairment
   combined with long-distance communication does in fact cause a lack of ability for counsel
   and Defendant to prepare their case (as opposed to counsel’s current speculative concerns
   about future communication problems).
           3
            The parties initially disagreed about the current residence of co-defendant Sherease
   Latin, but during the January 29 hearing, agreed that Latin is currently released pending
   sentencing and living in the Western District of Washington.
                                                 4
States v. Johnson, 323 U.S. 273, 279 (1944) (Murphy, J., concurring). But it is

clear that trial in either the District of Hawaii or the Central District of California

will cause hardship to some witnesses—wherever trial is held, witnesses will have

to travel to provide testimony. The in-custody witnesses are all outside the Central

District of California, and most will have to be transported to court, whether in Los

Angeles or Honolulu. Further, Defendant has not argued that he will in fact be

unable to obtain these witnesses for trial in the District of Hawaii.

             Given that no witnesses appear to reside in the Central District of

California, and at least four witnesses reside in Hawaii, this factor weighs in favor

of a trial in the District of Hawaii.

      3.     Location of the Events Likely to be at Issue

             Although the conspiracy charged includes events in both California

and Hawaii, the United States states that its case-in-chief “will focus on the

Defendant’s actions in Hawaii, not in California.” Opp’n to Motion to Transfer at

8. Given this representation, this factor weighs, albeit slightly, in favor of a trial in

the District of Hawaii.

      4.     Expenses to be Incurred by the Parties if Transfer is Denied

             Given that the United States has identified four trial witnesses located

in Hawaii, and no party has located a single witness from the Central District of

California, the court is not able to determine if a trial would be more costly in one

                                              5
district or the other. At best, this factor is neutral, especially because the

government will pay for both the prosecution and defense costs. 4 See United

States v. Estrada, 880 F. Supp. 2d 478, 484 (S.D.N.Y. 2012) (“In the absence of

evidence of a material difference in total travel costs or, more importantly,

evidence that Estrada cannot afford to bear those costs, this factor does not favor

transfer.”).

       5.        Location of Defense Counsel

                 Defendant claims this factor favors transfer because a California-

based counsel would be appointed in the Central District of California. But the

question isn’t whether new counsel could be appointed; this factor centers on the

location of Defendant’s current counsel. See Estrada, 880 F. Supp. 2d at 485

(“The Platt factor denominated ‘location of defense counsel’ concerns exactly that:

the location of defense counsel[.]”). Given that defense counsel resides in

Honolulu, this factor weighs against transfer.

       6.        Relative Accessibility of the Place of Trial

                 As this court has previously stated, “Hawaii is . . . accessible —

Honolulu is a major metropolitan city with direct flights from mainland cities

throughout the United States. Although other locations on the mainland may

require less travel time for some witnesses, as explained above, some witnesses


            4
                Defendant is represented by the Federal Public Defender for the District of Hawaii.
                                                     6
will need to travel long distances regardless of where trial is held.” United States

v. Williams, 2013 WL 4510599, at *3 (D. Haw. Aug. 22, 2013). This factor does

not weigh in favor of transfer.

      7.     Docket Conditions of Each Potential District

             For the fiscal year ending September 30, 2019, the Central District of

California had 507 pending cases per active judge; for the same time period, the

District of Hawaii had 218 pending cases per active judge. See

https://www.uscourts.gov/sites/default/files/data tables/fcms na distprofile0930.2

018.pdf at pages 68 and 70 (last visited January 30, 2019). This factor weighs

against transfer.

      8.     Weighing the Platt Factors

             Based upon careful consideration of all the factors, the court finds that

the inconvenience to the Defendant to have a trial outside of his home district is

not outweighed by the other factors. Wherever trial is held, it will be inconvenient

to many witnesses. Further, a transfer to the Central District of California would

require appointment of new counsel, and would almost certainly delay trial. Thus,

given all these considerations, Defendant has failed to establish that “all relevant

things considered, the case would be better off transferred to another district.” In

re United States, 273 F.3d at 388.




                                            7
                                III. CONCLUSION

             For the reasons set forth above, the court DENIES Defendant’s

Motion for Change of Venue Pursuant to Rule 21 of the Federal Rules of Criminal

Procedure, ECF No. 75, without prejudice.

             IT IS SO ORDERED.

             DATED: Honolulu, Hawaii, January 31, 2019.




                                            /s/ J. Michael Seabright
                                           J. Michael Seabright
                                           Chief United States District Judge




   United States v. Cooper, Crim. No. 17-00514 JMS (02), Order Denying Defendant’s Motion
   for Change of Venue, ECF No. 75, Without Prejudice
                                             8
